IN RE: Doctors Hospital/Opelousas; Doctors Hospital/Opelousas Prtn; Doctors Hospital Mgmt. Inc.; Notami Hospitals/La. Inc.; Notami Opelousas Inc.; Healthtrust Incorporated; Epic Hospital Systems; Columbia HCA Hospital Corp. Am.; AMI Company; AMI Doctors Hospital; AMI Corporation; Life Mark Company; Life Mark Corporation; Life Mark Doctors Hospital; — Defendant(s); Applying for Writ of Certiorari and/or Review, Supervisory and/or Remedial Writs; Parish of St. Landry 27th Judicial District Court Div. “C” Number 96C2927; to the Court of Appeal, Third Circuit, Number CW99-0222
Denied.
VICTORY, J. would grant the writ.
TRAYLOR, J. not on panel.